Citation Nr: 1524653	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  06-30 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to November 2, 2009, and in excess of 30 percent beginning November 2, 2009, for headaches due to undiagnosed illness.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1986 to April 1990, January 1991 to August 1991, and October 2001 to October 2002.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The issue of TDIU is addressed in the Remand portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.

FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, prior to February 23, 2009, the evidence is in relative equipoise as to whether the Veteran's headaches due to undiagnosed illness were characteristic of prostrating attacks on average once a month over the last several months.

2.  Affording the Veteran the benefit of the doubt, beginning February 23, 2009, the evidence is in relative equipoise as to whether the Veteran experienced very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Prior to February 23, 2009, the criteria for an initial rating of 30 percent, but no higher, for headaches due to undiagnosed illness have more nearly been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).

2.  Beginning February 23, 2009, the criteria for an initial rating of 50 percent, but no higher, for headaches due to undiagnosed illness have more nearly been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The Veteran's claim of entitlement to an increased evaluation for headaches due to undiagnosed illness arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the September 2001, November 2009, January 2010, May 2011, and November 2011 examiners took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of the claimed disability.  Id.

Moreover, the Veteran testified before Veterans Law Judge Robert E. Sullivan at a Travel Board hearing in October 2009.  In April 2015, VA sent the Veteran and his attorney a letter stating that Judge Sullivan was no longer employed by the Board and indicating that the Veteran could request an additional Board hearing if he desired.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. §§ 19.3(b), 20.707 (2014).  In an April 2015 letter, the Veteran's attorney indicated that the Veteran did not wish to attend another Board hearing and requested that the Board proceed with adjudication of his claims.

Accordingly, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 556 U.S. 369 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

The Board notes there is a voluminous amount of evidence in this case, consisting of both medical records and lay statements.  Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but is not required to discuss each piece of evidence).

By way of history, the claim for increased ratings for headaches due to undiagnosed illness was remanded by the Court of Appeals for Veterans Claims (Court) in August 2014.  In a Joint Motion for Remand, the parties found that the Board failed to provide adequate reasons or bases supporting its decision to deny ratings in excess of 10 percent for headaches prior to November 2, 2009, and in excess of 30 percent for headaches beginning November 2, 2009.  The Veteran continues to contend that his service-connected headaches due to undiagnosed illness are more severe than the current ratings reflect.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's headaches are currently rated as 10 percent disabling prior to November 2, 2009, and 30 percent disabling beginning November 2, 2009, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, which evaluates impairment due to migraine headaches.  Under this Diagnostic Code, a 10 percent rating is warranted for characteristic prostrating attacks averaging once every two months over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  The maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

The use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

Neither VA regulations nor the Court have delineated what "prostrating" entails.  "Prostration" has been defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1554 (31st Ed. 2007).  Similarly, "prostration" has been defined as "complete physical or mental exhaustion."  MERRIAN WEBSTER'S NEW COLLEGIATE DICTIONARY, 999 (11th Ed. 2007).

The term "productive of severe economic inadaptability" is not defined by VA regulations.  However, the Court has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

After reviewing the evidence of record, and affording the Veteran the benefit of any doubt, the Board concludes that the severity and frequency of the Veteran's service-connected headaches more closely approximate the criteria for a 30 percent rating prior to February 23, 2009, and a 50 percent rating beginning February 23, 2009. 38 C.F.R. §§ 4.3, 4.7.

At a September 2001 VA examination, the Veteran reported sharp frontal headaches four to five times per month, which were decreasing somewhat in frequency.  There was no scotomata, neurological symptoms, or associated nausea and vomiting.  He indicated that his headaches lasted up to two hours and were relieved with medication.  A September 2002 VA treatment note documented that the Veteran experienced weekly "severe" headaches and that he was "very bothered" by them.

In a February 23, 2009 VA treatment note, the Veteran stated his headaches typically occurred one to two times a week and that to alleviate the pain he "puts on cold compress goes into a dark room and shuts down for 1-2 hours."  At a November 2009 neurology consultation, the Veteran reported headaches twice a week lasting anywhere from one to three hours.  He indicated that he generally needed to lie down because of severe photophobia and the inability to function.  He did not report any nausea or vomiting.

At a January 2010 VA examination, the Veteran reported that headaches occurred weekly and that most attacks were prostrating and lasted for hours.  The Veteran indicated over the counter medicine did not alleviate his headaches.  The examination report documented that he recently began using prescription medication to manage his headaches and that his response to this treatment was fair.  The examiner opined that the Veteran's headaches had a significant effect on his usual occupation due to increased absenteeism.  The Veteran reported that he missed work approximately three days in the past year due to headaches.

An October 2010 private diagnostic evaluation indicated the Veteran experienced  migraine headaches lasting one to two hours which caused him to retreat into a dark room and "get[] away from everyone."  In January 2011, the Veteran called VA indicating he had severe migraines over the past few days and requested an appointment with a neurologist to discuss different medication options.  He also indicated he noticed a trend where he experienced the onset of a migraine headache after responding to a trauma scene in the course of his employment.

A May 2011 VA examination documented the Veteran experienced headaches two to three times per week at worst, and they were now down to one to two times per week with medication.  He indicated his headaches lasted about one and a half hours on his medication and that associated symptoms were dizziness, photophobia, phonophobia, emesis, and anxiety.  He reported flare-ups of severe headaches twice a month which lasted up to two days and included symptoms of pain, weakness, fatigue, and functional loss; the examiner noted the migraine attacks could be "prostrating in nature, as evidenced by the Veteran's need to miss work."

At a November 2011 VA examination, the Veteran reported headaches characterized initially by nausea followed by constant pain over his head.  He reported blurred vision, nausea, occasional vomiting, sensitivity to light and sound.  He stated that physical activity exacerbated his symptoms and that his headaches may be triggered by stress.  Lying down for a few hours in a dark place helped alleviate his headaches.  The Veteran contended he had approximately ten absences at work in the past year due to headaches.  The examiner indicated the Veteran's "typical episodes about four times a month leave him prostrate, that is lying down for several hours."  He continued to take prescription medication to alleviate migraine symptoms and reported incomplete relief if he took medicine early on in the headache course.  The examiner found that he exhibited prostrating characteristics more than once a month, but did not opine that the Veteran experienced prostrating headaches "very frequently."

The Veteran's employment records confirm that he suffered from migraines in December 2010, January 2011, March 2011, June 2011, July 2011, and August 2011.  A June 2012 VA treatment note documented that the Veteran experienced increased migraines and that he missed five days of work due to migraines between late May 2012 and early June 2012.  Medical reports dated 2013 and 2014 do not document complaints of headaches, however VA treatment records indicate the Veteran continued to take prescription medicine for migraines.

At his October 2009 hearing before the Board, the Veteran testified that his headaches were more severe, and that he experienced headaches two to three times per week which were "debilitating."  He reported that when he experienced these headaches, he went into a dark room, turned off the lights, and wore noise cancelling headphones.  At his hearing, the Veteran also indicated he took off work six days in the past year, yet he did not specifically attribute this time off due to his migraine headaches.

Upon reviewing the rating criteria in relation to the medical and lay evidence of record, the Board finds that the Veteran's disability picture is more consistent with a 30 percent disability evaluation prior to February 23, 2009.  The evidence of record shows that in September 2001 and September 2002 the Veteran reported that he experienced "severe" headaches four to five times per month.  The Board finds that the use of the word "severe" indicates that the headaches were characterized by extreme and intense symptoms, which likely restricted the Veteran's ability to function.  Notably, there are no complaints of or treatment for headaches between October 2002 and February 2009 and there is no indication how often, if ever, he experienced characteristic prostrating attacks.  Assuming that the Veteran continued to experience, on average, weekly "severe" headaches, and affording him the benefit of the doubt that at least one of those headaches each month was prostrating in nature, the Board finds that a 30 percent rating is more appropriate than a 10 percent rating.  38 C.F.R. §§ 4.3, 4.7.  As there is no indication during this period that the Veteran's headaches were so severe to the point they were completely prostrating and prolonged, productive of severe economic inadaptability, the maximum 50 percent rating is not appropriate.

Beginning February 23, 2009, the Board finds the Veteran's service-connected headaches more nearly approximate the criteria warranting the maximum 50 percent rating.  The first documented medical evidence of characteristic prostrating attacks was noted in a February 23, 2009, VA treatment note, where the Veteran indicated that he experienced headaches one to two times a week and that to alleviate the pain he took Motrin and laid down in a dark room with a cold compress on his head for one to two hours.  In October 2009, the Veteran described headaches occurring two to three times per week as "debilitating," and in January 2010 the Veteran complained of weekly headaches and indicated most were prostrating.  In May 2011, the Veteran reported headaches one to two times a week, noting that twice a month his headaches were so severe that they lasted up to two days, and in November 2011, a VA examiner noted that the Veteran experienced headaches approximately four times a month, which required him to lie down for several hours, "fulfilling the definition of prostration."  According to the Veteran, at his January 2010 VA examination he reported missing work three times in the past year due to migraines, and the Veteran's employment records document several incidents of missed work due to migraine headaches in 2011 and 2012.  The Board finds the Veteran's symptoms are more congruent with the maximum 50 percent rating criteria, rather than a 30 percent rating, beginning February 23, 2009.  38 C.F.R. §§ 4.3, 4.7.  While the frequency of the Veteran's prostrating headaches varied throughout this period on appeal, the Board notes they occurred more often than once a month, which is the frequency described under the 50 percent rating criteria.  Furthermore, the Veteran's headaches lasted for hours and sometimes days, and often required him to retreat to a dark room and lie down to obtain relief.  Additionally, the Veteran's headaches were certainly capable of producing severe economic inadaptability, and in fact, did interfere with his employment, causing him to miss work a number of times due to their debilitating nature.  The Board reiterates that "productive of severe economic inadaptability" does not actually require evidence that the Veteran's headaches caused him to miss work, and that the phrase "productive of" could be read to mean "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 446-47.

Resolving all doubt in the Veteran's favor, the Board finds Veteran's headaches more nearly approximate the criteria for a 30 percent rating prior to February 23, 2009, and more nearly approximate a 50 percent rating beginning February 23, 2009.


ORDER

Prior to February 23, 2009, the criteria for an initial disability rating of 30 percent for migraine headaches, but no higher, have been met, subject to the laws and regulations governing the payment of VA compensation.

Beginning February 23, 2009, the criteria for an initial disability rating of 50 percent for migraine headaches, but no higher, have been met, subject to the laws and regulations governing the payment of VA compensation.


REMAND

In an August 2014 Joint Motion for Remand, the parties agreed that the Board failed to adjudicate the issue of whether the Veteran was entitled to TDIU and noted that this issue was expressly raised in a September 2013 letter from Veteran's attorney.

The Board finds a remand is required prior to adjudicating whether the Veteran is entitled to TDIU because the record reflects that he was never provided with the required notice pursuant to the Veterans Claims Assistance Act (VCAA) on how to substantiate a claim for TDIU.  On remand, the RO must provide the Veteran with this notice and must also ask the Veteran to complete and submit a TDIU claim form outlining his educational background and work experience.

While the Board is not making a decision on the merits of this claim, a brief discussion regarding the Veteran's claim is warranted.  Although the Veteran's attorney claims otherwise, the issue of TDIU was not raised prior to the September 2013 letter.  A claim for TDIU is only part of an increased rating claim when such claim is "expressly raised by the Veteran or reasonably raised by the record."  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (emphasis added).

The Veteran has alleged throughout the record and provided evidence that his service-connected disabilities diminished his ability to work and actually caused him to miss work.  He did not once infer, allege, or provide evidence prior to September 2013 that he was unable to work altogether.  The Board finds it is expected that the Veteran's service-connected disabilities caused some level of occupational impairment, particularly given that his combined disability ratings, not taking into account the increased ratings granted above, were between 80 and 90 percent from October 2002 to the present.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (holding that a less than total disability rating in itself is recognition that occupational capabilities are impaired).  VA's General Counsel has noted that the schedular criteria are intended to compensate for considerable periods of time lost from work and that medical leave, leaves of absence, and other routine accommodations for periods of incapacity are provided by employers.  VAOPGCPREC 5-2005 (Nov. 25, 2005); see also 38 C.F.R. § 4.1.  To reiterate, the combined disability ratings during this period reflect consideration of these factors, and compensation has been provided to the Veteran for this exact reason.  The fact that the Veteran reported his service-connected disabilities interfered with this ability to work is not tantamount to a claim that he was completely unable to work, and therefore, he did not "reasonably raise" the issue of TDIU prior to September 2013.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran with VCAA notice informing him how to substantiate a claim for TDIU and requesting that he complete and submit a TDIU claim form showing his educational background and work experience.  The RO must take any appropriate action based on the Veteran's response.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for TDIU, to include private medical records.  Based on his response, the RO must attempt to procure copies of any records which have not been obtained from identified treatment sources.  All attempts to procure these records must be documented in the claims file, and the Veteran and his attorney must be notified of any unsuccessful efforts in this regard, in accordance with 38 C.F.R. § 3.159(e) (2014).  The RO must also obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If any issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


